Citation Nr: 0101796	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  94-11 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for psoriatic 
arthritis of the lumbar spine, currently rated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for psoriasis with 
rosacea, currently rated as 30 percent disabling.

3.  Entitlement to a rating in excess of 10 percent for 
psoriatic arthritis of the right hand.

4.  Entitlement to a rating in excess of 10 percent for 
psoriatic arthritis of the left hand.

5.  Entitlement to a rating in excess of 10 percent for 
psoriatic arthritis of the right foot.

6.  Entitlement to a rating in excess of 10 percent for 
psoriatic arthritis of the left foot.
7.  Entitlement to a rating in excess of 10 percent for 
neuralgia of the ilioinguinal nerve with chronic groin pain 
following right hernia repair.

8.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.  The matter comes to the Board of Veterans Appeals 
(Board) on appeal of decisions of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) in 
Wichita, Kansas.  When the case was before the Board in July 
1997 on the issues of entitlement to an evaluation in excess 
of 50 percent for arthralgia/psoriatic arthritis and 
entitlement to service connection for nonpsoriatic arthritis 
of the hands, feet and lumbar spine, it was remanded for 
further actions by the RO.  The case was returned to the 
Board in September 2000.

While the case was in remand status, the RO granted service 
connection for psoriatic arthritis of the lumbar spine, both 
hands and both feet.  Effective February 2, 1993, the RO 
separately evaluated the skin and joint components of the 
disability as follows:  psoriasis with rosacea, 30 percent; 
psoriatic arthritis of the lumbar spine, 40 percent; 
psoriatic arthritis of the right hand, 10 percent; psoriatic 
arthritis of the left hand, 10 percent; psoriatic arthritis 
of the right foot, 10 percent; and psoriatic arthritis of the 
left foot, 10 percent.  In view of the grant of service 
connection for arthritis of the lumbar spine, both hands and 
both feet, the M&ROC concluded that the issue of entitlement 
to service connection for non-psoriatic arthritis of the 
lumbar spine, both hands and both feet was moot.

The Board notes that the veteran has not been granted service 
connection for non-psoriatic arthritis of any joint.  
Therefore, the issue of entitlement to service connection for 
non-psoriatic arthritis of the lumbar spine, both hands and 
both feet is not moot.  However, in the Board's opinion, the 
issue of entitlement to service connection for non-psoriatic 
arthritis of the lumbar spine, both hands and both feet is 
not an issue properly before the Board.  In this regard, the 
Board notes that service connection for arthritis of the 
lumbar spine, both hands and both feet was initially denied 
on the basis that the veteran was not shown to have arthritis 
in any of these areas.  It was not denied on the basis that 
arthritis in these areas was unrelated to the service-
connected psoriatic arthritis.  Moreover, it appears from the 
veteran's statements that he in fact was contending that 
arthritis of his lumbar spine, hands and feet is service 
connected because the arthritis is psoriatic arthritis.  
Therefore, in the Board's opinion, the issue on appeal should 
have been characterized as entitlement to service connection 
for psoriatic arthritis of the lumbar spine, hands and feet, 
rather than entitlement to service connection for non-
psoriatic arthritis of these joints.  Since the veteran has 
been granted service connection for psoriatic arthritis of 
these joints, this service connection issue has been rendered 
moot.

The Board further notes that while the case was in remand 
status, the veteran perfected an appeal with respect to the 
issues of entitlement to an evaluation in excess of 10 
percent for neuralgia of the ilioinguinal nerve with chronic 
groin pain following right hernia repair and entitlement to a 
total rating based on unemployability due to service-
connected disabilities.

The Board also notes that a February 2000 rating decision 
denied entitlement to an increased evaluation for chronic 
erosive esophagitis with gastroesophageal reflux disease 
(gastrointestinal disability), and the veteran was notified 
of this action in March 2000.  A September 2000 VA Form 646 
from the veteran's accredited representative is construed by 
the Board as a notice of disagreement on this issue.  
However, there is no statement of the case on this issue.  
Consequently, this issue is referred to the M&ROC for a 
statement of the case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  The veteran's skin disability does not involve ulceration 
or extensive exfoliation or crusting, with systematic or 
nervous manifestations, and is not exceptionally repugnant.

3.  The veteran's psoriatic arthritis is not totally 
incapacitating or productive of weight loss or more than 
severe impairment of health. 

4.  The veteran has no more than severe limitation of motion 
of the lumbar spine.

5.  There is motion of the fingers of both hands to within 
one centimeter (cm) of the transverse fold.  

6.  There is no more than moderate impairment of either foot. 

7.  The veteran has neuralgia of the ilioinguinal nerve.

8.  Service connection is in effect for the following 
disabilities: psoriatic arthritis of the lumbar spine, 40 
percent disabling; psoriasis with rosacea, 30 percent 
disabling; psoriatic arthritis of the right hand, 10 percent 
disabling; psoriatic arthritis of the left hand, 10 percent 
disabling; psoriatic arthritis of the right foot, 10 percent 
disabling; psoriatic arthritis of the left foot, 10 percent 
disabling; gastrointestinal disability, 10 percent disabling; 
and postoperative neuralgia of the ilioinguinal nerve, 10 
percent disabling.  The combined rating is 80 percent, with 
bilateral factor of 3.4% added for disabilities of the hands 
and feet.

9.  The veteran has completed high school.

10.  The veteran has worked as a judge; he last worked full-
time in approximately April 1997.

11.  The veteran's service-connected disabilities render him 
unable to obtain and maintain any form of substantially 
gainful employment consistent with his education and 
industrial background.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
psoriatic arthritis of the lumbar spine have not been met.  
38 U.S.C.A. §  1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5009, 5292 (2000).

2.  The criteria for a rating in excess of 30 percent for 
psoriasis with rosacea have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic 
Code 7816 (2000).

3.  The criteria for a rating in excess of 10 percent for 
psoriatic arthritis of the right hand have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5009 (2000).

4.  The criteria for a rating in excess of 10 percent for 
psoriatic arthritis of the left hand have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5009 (2000).

5.  The criteria for a rating in excess of 10 percent for 
psoriatic arthritis of the right foot have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5009, 5284 (2000).

6.  The criteria for a rating in excess of 10 percent for 
psoriatic arthritis of the left foot have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5009, 5284 (2000).

7.  The criteria for a rating in excess of 10 percent for 
postoperative neuralgia of the ilioinguinal nerve with 
chronic groin pain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic 
Codes 8730-8530 (2000).

8.  The requirements for a total rating based on 
unemployability due to service-connected disabilities are 
met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board in September 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements to establish entitlement to the benefits sought 
on appeal.  The RO has found the claims to be well grounded 
and has provided the veteran with current VA examinations of 
the disabilities at issue.  There is no outstanding evidence 
which should be obtained.  In sum, the facts relevant to 
these claims have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding these claims without first 
affording the RO an opportunity to consider the claims in 
light of the VCAA. 

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes; nor has the Board found any of 
the historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein. 

On VA examination in July 1992, the veteran said that he was 
using Methotrexate therapy, which was working well.  He 
complained of mild patches of psoriasis of the elbows and 
hands and of associated arthritis.  Physical examination 
revealed psoriasis of the elbows and hands.  The diagnosis 
was severe psoriasis, currently in good control with 
Methotrexate therapy, and psoriatic arthritis.

Minimal degenerative changes of L5 was the conclusion on VA 
X-rays in September 1992.  Severe rheumatoid arthritis was 
noted on VA X-rays dated in October 1992.  According to a 
January 1993 CT scan of the lumbar spine, the veteran had 
mild early spondylosis.

On VA examination in August 1993, it was noted that the 
veteran's skin condition was controlled by medication.  He 
complained of arthritis of the hands, feet, and back.  Skin 
examination revealed that the veteran's elbows and palms were 
red, with some roughness around the elbows.  All joints 
appeared within normal limits on musculoskeletal examination.  
His back was stiff and painful.  There was redness on the 
soles of his feet and several circles of dry skin.  The 
diagnosis was psoriasis with psoriatic arthritis.

August to October 1993 medical records from John D. Martinez, 
M.D., reveal an impression of psoriasis by history and 
psoriatic arthritis.  A September 1993 CT scan of the lumbar 
spine showed minimal bulging annulus at L4-5 and small 
anterior hypertrophic spurring at L5.  The veteran had 
decreased range of motion of the lumbar spine and mild 
decreased range of motion of the fingers.

X-rays of the hands and feet in October 1993 revealed 
deformity of the distal phalanx of the right middle finger, 
possibly traumatic, with no foot abnormality.  A March 1996 
letter from J. K. S., the District Court Administrator, 
commented on the deterioration in the veteran's ability to 
write and to sit on the bench for very long.

On VA orthopedic examination in July 1996, the veteran was 
69.25 inches tall and weighed 195.5 pounds.  He complained of 
pain in his hands, feet and low back.  The examiner concluded 
that X-rays of these areas did not show specific signs of 
arthritic changes.  It was noted that the veteran had 
arthralgia in these areas likely secondary to psoriasis.  
There was mild limitation of motion of the lumbar spine.  
Skin examination revealed several small, erythematous, scaly 
plaques on the elbows and trunk.  Red blood cells and 
hemoglobin were within normal limits on VA laboratory tests 
in July 1996.

According to a July 1996 report from the University of Kansas 
Medical Center, physical examination showed several small, 
erythematous, scaly plaques on the elbows and trunk and 
several dystrophic toenails.  It was noted that, since the 
veteran's cutaneous condition was currently under very good 
control, it might be appropriate to consider discontinuation 
of Methotrexate therapy.

It was noted on VA examination in November 1996 that the 
veteran's arthralgias were likely secondary to psoriasis and 
that there was no significant impact on the veteran's ability 
to perform work as a judge due to his service-connected 
psoriasis with psoriatic arthritis.

According to the results of a February 1997 computerized 
tomography (CT) scan of the pelvis, findings in the right 
spermatic cord suggested an inflammatory process; there was 
no evidence of abscess.

VA outpatient records from March to December 1997 reveal that 
the veteran had had a recent inguinal hernia repair with pain 
since surgery, for which he was given nerve block injections.  
Psoriatic arthritis and right groin pain were diagnosed.  It 
was noted in October that there was no nerve damage or 
entrapment.  He was given a TENS unit, which did not help his 
pain.  The veteran complained in December 1997 that his 
psoriasis was worse than ever and that he was still 
experiencing hernia pain.  

July and September 1997 medical records from St. Lukes 
Hospital reveal that the veteran weighed 193 pounds.  The 
results of an electromyogram (EMG) were normal.  It was noted 
that magnetic resonance imaging (MRI) showed mild disc 
bulging at L5-S1.  The impression on examination was 
neuropathic pain syndrome with possible entrapment of the 
ilioinguinal nerve, rule out lumbar disc herniation.  

Kansas University Rehabilitation Medicine records dated in 
October and December 1997 reveal that the veteran complained 
of a constant aching sensation in the right groin, aggravated 
by sitting, walking, coughing and sneezing.  The veteran said 
that he usually worked five days a week from 9 am to 4 pm, 
but that he had not worked since April due to pain.  The 
impressions were chronic pain over the right groin region; 
status post right herniorrhaphy in December 1996 and 
reexploration in April 1997; status post multiple injections 
and epidural steroid injections with continued pain in the 
right groin; and impaired mobility.  It was noted that a 
neurological cause of the veteran's symptoms was essentially 
ruled out.  A bone scan was negative.  It was reported in 
December 1997 that the veteran had returned to work as a 
judge two half days a week and was limited because of pain 
and sitting tolerance.

VA laboratory test results from November 1997 to February 
2000 reveal that, of the fourteen separate blood tests 
administered, red blood cell and hemoglobin levels were 
within normal limits, except for low red blood cell counts on 
three occasions and one low hemoglobin level.  Levels were 
normal on the most recent blood test in February 2000.

According to VA outpatient records dated in February 1998, 
the veteran was doing alright as far as his arthritis and 
psoriasis but was still having chronic pain at the site of 
the hernia repair surgery.

On VA examination in February 1998, the veteran complained of 
problems with his hands, feet and lower back.  He said that 
his hands were quite painful with any attempt at use and that 
he was unable to write for prolonged periods with a pen or 
make a fist due to pain.  The diagnosis was psoriatic 
arthritis of the hands, feet, and low back.  The examiner 
noted that, in spite of normal X-rays, the veteran had 
significant problems in his hands, feet, and lower back.  The 
veteran was able to use his extremities only with difficulty, 
and he obviously lacked complete use of his extremities.

On VA skin examination in April 1998, the veteran indicated 
that his skin rash improved with treatment and that his 
psoriasis was controlled with medication.  Physical 
examination revealed residual erythematous squamous patches 
affected both elbows, the left knee, and the right flank.  
The veteran had thickened toenails, minimal scaling changes 
of the soles, acne rosacea, and acneform eruption compatible 
with recent oral steroid intake.  The diagnoses were history 
and residual clinical picture compatible with psoriasis; 
steroidal acne; and cannot rule out fungal nail infection.

According to the October 1998 opinion of a VA examiner, the 
veteran's psoriatic arthritis was totally unrelated to any 
degenerative arthritis that he might have, since the 
degenerative arthritis would be due to old age and wear and 
tear.

On VA skin examination in October 1998, the veteran 
complained of lesions on his face, elbows, hands, legs, and 
feet.  Physical examination revealed a lesion the size of a 
half dollar on both elbows, which was exfoliated, dry and 
scaly.  There was a lesion the size of a dime over the left 
kneecap and two dime-sized lesions in the scalp.  The 
diagnosis was psoriasis poorly controlled despite treatment, 
with frequent exacerbations approximately 3-4 times a month.  
This examination report was accompanied by color photographs 
of the veteran's face.

According to a November 1998 statement of a VA physician, the 
veteran was treated for repair of a right inguinal hernia in 
December 1996 and returned two months later complaining of 
pain.  He continued to have right groin pain, worse while 
ambulating.  The impression was obvious severe postoperative 
pain of unclear etiology.  It was noted that the veteran had 
impairment in mobility with persistent pain and disability.

The veteran complained on VA examination of his feet in 
September 1999 of foot pain, especially in the heels and 
toes, and of a burning sensation in the left foot when 
walking.  He said that he had been walking with a limp since 
1992 and was unable to walk with his shoes off due to pain.  
Physical examination revealed swelling and redness in both 
feet and pain on active and passive motion of all joints of 
the toes.  There was objective evidence of pain on walking 
and motion of the toes without edema, instability or 
weakness.  There were no noted functional limitations while 
walking.  The skin on both feet was erythematous with normal 
pulses and no vascular changes.  His posture upon squatting 
and standing was normal and he was able to rise on his heels 
and toes, with pain on rising on his heels.  X-rays of both 
feet were normal.  Psoriatic arthritis was diagnosed.  The 
examiner noted that although the veteran had pain in his feet 
upon ambulation and pain on use of his hands, which caused a 
significant impact on work, he would be considered employable 
in a sedentary atmosphere.

On VA examination of the hands in September 1999, the veteran 
complained of bilateral hand pain, with an inability to use 
his hands to write or grasp during the most painful periods.  
It was noted that the veteran is left-handed.  Physical 
examination revealed diffuse changes of the hands in the 
proximal and distal interphalangeal joints and the 
interphalangeal joint of the thumb, with considerable 
tenderness to palpation.  He slowly closed his right hand 
with pain and was not able to approximate the tip of the 
thumb to the right little finger or approximate the fingers 
to the median transverse fold of the palm, coming about 1 cm 
short of touching the palm with the tips of his fingers.  He 
experienced extreme pain in trying to grasp objects with his 
left hand, including an inability to grasp a dynameter to do 
a strength test.  It was noted that active range of motion of 
the fingers was reduced due to pain and stiffness with 
moderate limitation.  

X-rays of the hands, in association with the September 1999 
examination, showed no significant joint abnormalities, 
although there was the suggestion of an old fracture of the 
right middle finger.  Psoriatic arthritis was diagnosed.  The 
examiner noted that, compared with the previous examination, 
there was more swelling and pain and an increased inability 
to grasp without significant pain.  The condition of the 
veteran's hands was considered to have a significant impact 
on his ability to write, and therefore, on his work.  He was 
still considered employable in sedentary type work.

The veteran complained on VA neurological examination in 
September 1999 of pain in the right inguinal area.  On 
physical examination, it was noted that the veteran was able 
to get on and off the examination table fairly well.  He 
walked with a slight limp on the right; he complained of pain 
with movement and while sitting on the examination table.  
Arthritic changes in the hands were noted.  Psoriatic 
arthritis was diagnosed.  It was noted that the small nerve 
branch of the right ilioinguinal nerve was entrapped in scar 
tissue and had been excised during reoperation in April 1997.  
There was no history of paresthesia, numbness, tingling, or 
sensory loss.  Localized pain was believed to be related to 
previous right inguinal hernia surgeries.

On VA examination of the spine in September 1999, the 
veteran's complaints included weakness, stiffness, 
fatigability, and lack of endurance.  He had constant back 
pain that was aggravated with prolonged sitting, bending and 
lifting.  Physical examination revealed back flexion to 50 
degrees, extension to 20 degrees, bilateral side bending to 
10 degrees, and rotation to 10 degrees on the left and 18 
degrees on the right; all movement was accompanied by pain.  
It was noted that pain was the major functional impairment on 
back range of motion and that there was objective evidence of 
pain on motion.  The examiner indicated that X-rays from 
March 1999 showed minimal anterolateral spurring at L5.  
Psoriatic arthritis was diagnosed.  The examiner concluded 
that functional loss was moderate secondary to pain, which 
certainly had some impact on his ability to work.  He was 
considered employable in a sedentary occupation.

VA laboratory tests in December 1999 revealed that red blood 
cell and hemoglobin levels were within normal limits.

According to a December 1999 statement from a VA medical 
advisor, although recognized confirmatory diagnostic signs 
were not present on current or prior examinations, the long-
term inflammatory reaction of the veteran's hands, wrists, 
and feet was compatible with arthropathy involving non-bone 
tissues of the joints.  It was noted that this disorder could 
be found in a small minority of patients with psoriasis 
associated arthritis.  There was considered to be sufficient 
supportive evidence that the veteran had a musculoskeletal 
joint disorder related to his longstanding psoriasis that had 
not produced characteristic joint X-ray abnormalities.

March 2000 VA outpatient records reveal that X-rays of the 
lumbosacral spine showed minimal anterolateral spurring at 
L5.

Analysis

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4 
(2000).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Psoriatic arthritis 

According to Diagnostic Code 5009, certain types of 
arthritis, such as psoriatic arthritis, are to be rated as 
rheumatoid arthritis under Diagnostic Code 5002.  A 40 
percent evaluation is assigned for active rheumatoid 
arthritis under Diagnostic Code 5002 for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year.  A 60 percent 
evaluation is warranted when there are weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods.  A 100 percent 
evaluation is warranted for constitutional manifestations 
associated with active joint involvement productive of total 
incapacity.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  

Chronic residuals such as limitation of motion and ankylosis 
are to be rated under the appropriate diagnostic codes for 
the specific joints involved.  The ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis.  The higher rating will be 
assigned.  Id.

The veteran's psoriatic arthritis is currently rated on the 
basis of chronic residuals.  The combined rating for the 
components of the disability is 60 percent.  38 C.F.R. § 4.25 
(2000).  The evidence shows that the disability is not 
productive of weight loss.  Only three out of fourteen blood 
counts since November 1997 were low.  There is no indication 
in the medical evidence that the psoriatic arthritis is 
productive of more than the severe impairment of health 
contemplated by a 60 percent evaluation.  Therefore, an 
increased evaluation would not be in order if the disability 
were evaluated as an active process. 

With respect to the evaluation of the disability on the basis 
of chronic residuals, the Board notes that a 40 percent 
evaluation is assigned for severe limitation of motion of the 
lumbar spine, which is the maximum schedular evaluation for 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  A 40 percent evaluation is assigned 
for favorable ankylosis of the lumbar spine; a 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-06 
(1995).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Although the evidence reflects that the veteran has 
significant functional impairment of the lumbar spine, 
particularly due to pain, the currently assigned evaluation 
of 40 percent contemplates severe limitation of motion or 
favorable ankylosis of the lumbar spine.  The functional 
impairment of the lumbar spine clearly does not meet or more 
nearly approximate the unfavorable ankylosis required for a 
higher evaluation.

The veteran is assigned separate 10 percent evaluations for 
psoriatic arthritis of both hands and both feet. 

For the purpose of rating disability from arthritis, multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities and the interphalangeal, 
metatarsal, and tarsal joints of the lower extremities are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45(f).

In classifying the severity of ankylosis and limitation of 
motion of single digits and combination of digits, the rating 
for Diagnostic Codes 5220 through 5223 apply to favorable 
ankylosis or limited motion permitting flexion of the tips to 
within two inches (5.1 cms) of the transverse fold of the 
palm; limitation of motion of less than one inch (2.5 cms) in 
either direction is not considered disabling.

A 10 percent evaluation is assigned for moderate impairment 
due to foot injury; a 20 percent evaluation is warranted for 
moderately severe impairment due to foot injury.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.

When examined on several occasions by VA for his psoriatic 
arthritis, the veteran has complained of constant pain in his 
hands and feet.  When seen for outpatient treatment in 
February 1998, the veteran indicated that he was doing 
alright as far as his arthritis and psoriasis were concerned.  
Although there is no X-ray evidence of arthritis of the hands 
and feet, it was concluded in December 1999 that the 
veteran's arthritis appears to involve non-bone tissues of 
the joints.  VA examination in September 1999 revealed pain 
in the hands and feet on use.  However, he was able to get 
the tips of the fingers on his right hand to within one cm of 
the transverse fold of the palm.  It was noted that active 
range of motion of the fingers was reduced due to pain and 
stiffness with moderate limitation.  With respect to his 
feet, he was able to walk, and to rise on his heels and toes, 
although with pain.  It was noted that while the veteran's 
psoriatic arthritis of the hands and feet did adversely 
impact on his employment, he was still employable in a 
sedentary work environment.  Since there is no evidence of 
significant loss of motion of either hand or of more than 
moderate impairment of either foot, an evaluation in excess 
of 10 percent for psoriatic arthritis of either hand or foot 
is not warranted.


Psoriasis with rosacea

The veteran is currently assigned a 30 percent evaluation for 
psoriasis with rosacea under 38 C.F.R. § 4.118, Diagnostic 
Codes 7816-7806.  According to Diagnostic Code 7816, 
psoriasis is to be rated as for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
characteristic or manifestations.  A 30 percent evaluation is 
assigned for eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement; a 50 percent 
evaluation is warranted for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.

Although skin examinations over the years have shown some 
lesions, especially on the extremities and scalp, with the 
trunk also affected in July 1996, there is no evidence of 
ulceration or extensive exfoliation or crusting and no 
indication that the veteran's skin is exceptionally 
repugnant.  Additionally, there is evidence on file that the 
veteran's skin condition was helped by his medication.  
Consequently, the disability picture for the veteran's 
psoriasis with rosacea does not more nearly approximate the 
criteria for a higher evaluation.

Postoperative neuralgia of the ilioinguinal nerve

The veteran is currently assigned a 10 percent evaluation for 
postoperative neuralgia of the ilioinguinal nerve under 
Diagnostic Codes 8730-8530.  A noncompensable evaluation is 
assigned for mild or moderate neuralgia or paralysis of the 
ilioinguinal nerve; a 10 percent evaluation is warranted for 
severe to complete neuralgia or paralysis of the ilioinguinal 
nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8730-8530.

The medical evidence on file reveals that the veteran has 
chronic pain in the right groin area.  However, since he is 
currently receiving the maximum schedular evaluation under 
the appropriate diagnostic code for postoperative neuralgia 
of the ilioinguinal nerve, a higher evaluation cannot be 
assigned.  


Extra-schedular rating

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record does not show that the veteran has 
required recent hospitalization for any of the disabilities 
at issue.  In addition, the manifestations of the 
disabilities are those contemplated by the assigned ratings 
and there is no indication in the record that the average 
industrial impairment resulting from each disability is in 
excess of that contemplated by the assigned rating.  
Therefore, the Board has determined that referral of the case 
for extra-schedular consideration is not in order.

Total disability rating

To warrant a total rating based on unemployability, the 
veteran's service-connected disabilities must be severe 
enough, in light of his educational background and employment 
history, to render him unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  
The Board notes that the veteran is service-connected for 
multiple disabilities, including psoriatic arthritis of the 
lumbar spine and the hands and feet.  The veteran's combined 
schedular evaluation is 80 percent.  According to a February 
1999 VA Form 21-8940, the veteran has completed high school 
and has worked for many years as a judge.  The evidence on 
file indicates that he apparently last worked full-time in 
April 1997.

The veteran said in October 1997 that he used to work five 
days a week from 9 am to 4 pm but had stopped working 
completely in Aril 1997 due to pain; he indicated in December 
1997 that he was only working two half days a week, which is 
not considered full-time employment.  On his February 1999 VA 
Form 21-8940, he indicated that he last worked full-time in 
1996 and had become too disabled to work in 1997.  He is 
left-handed and worked for many years as a judge.  He has 
complained of pain and functional limitation due to his 
service-connected musculoskeletal disabilities, and VA 
examination reports have shown evidence of pain and 
functional limitation of the back, hands, and feet.  
Examination findings, and the opinion of the VA examiner in 
September 1999, do not show that any one service-connected 
disabilities, by itself, causes sufficient functional 
impairment to cause unemployability.  However, there was 
significant limitation of motion of the lumbar spine on 
examination in September 1999 and the veteran had difficulty 
using his hands.  He also has problems with his feet and with 
right groin pain, which he has indicated can sometimes be 
significant.  Consequently, in the Board's opinion, the 
veteran's disabilities as a whole, especially his 
musculoskeletal disabilities, cause sufficient functional 
impairment to preclude him from obtaining and maintaining 
substantially gainful employment in a position consistent 
with his educational and industrial background.  Therefore, 
the veteran is entitled to a total rating based on 
unemployability due to service-connected disabilities.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
psoriatic arthritis of the lumbar spine is denied. 

Entitlement to an evaluation ion excess of 30 percent for 
psoriasis with rosacea is denied.

Entitlement to a rating in excess of 10 percent for psoriatic 
arthritis of the right hand is denied.

Entitlement to a rating in excess of 10 percent for psoriatic 
arthritis of the left hand is denied.

Entitlement to a rating in excess of 10 percent for psoriatic 
arthritis of the right foot is denied.

Entitlement to a rating in excess of 10 percent for psoriatic 
arthritis of the left foot is denied.

Entitlement to a rating in excess of 10 percent for 
postoperative neuralgia of the ilioinguinal nerve with 
chronic groin pain is denied.

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.



		
	Shane A. Durkin 
	Member, Board of Veterans' Appeals



 



